 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.10
PURCHASE AND SALE AGREEMENT


Agreement No. NVO1


THIS AGREEMENT is made effective as of the 15th day of April, 2011, by and
between Little Valley Group, LLC, a Utah Limited Liability Company (hereinafter
designated as "SELLER", whether one or more), having its business address at
11657 Carrington Court, Sandy, Utah, 84092 and Metamining, Inc., (hereinafter
designated as "BUYER"), having its business address at 1065 E. Hillsdale Blvd.,
Suite 318, Foster City, CA, 94404. SELLER and BUYER are sometimes hereinafter
referred to individually as a "Party" and collectively as the "Parties."


WITNESETH
WHEREAS, SELLER is the owner of certain unpatented mining claims lying and
situated in Pershing County, Nevada, as more particularly described in Exhibit A
attached hereto (herein defined and referred to as the "Property") and SELLER
wishes to sell and BUYER wishes to acquire the Property.


NOW, THEREFORE, for a valuable consideration paid to SELLER by BUYER, the
receipt and sufficiency of which is hereby acknowledged, and m consideration of
the covenants hereinafter set forth, SELLER and BUYER agree as follows:


1.           The "Property"
The Property shall mean all of the interest in all of the unpatented mining
claims described in Exhibit A attached hereto and made a part hereof, together
with all of the ores, minerals, stockpiles, and materials located therein,
thereon, or thereunder, and all right, title and interest of SELLER in and to
the surface of said mining claims, and all water, water rights, easements and
rights-of-way now and hereafter owned or held by SELLER in, upon or under the
said Property or in any way pertaining thereto.


2.           Warranties and Representations
No person is authorized to make, and by execution hereof BUYER acknowledges,
that no person has made any representation, warranty, guaranty or promise except
as set forth herein. The Parties acknowledge that SELLER has made the Property
available for the BUYER'S independent inspection. The Parties further
acknowledge that the SELLER makes no claims or warrants as to the mineral
content or value of the Property and except for the specified express warranties
of the other contained in this Agreement, the Property is purchased and/or
exchanged in its "as is" condition.


Condition of Title: SELLER warrants that it owns and has title to the Property,
subject to the rights of the United States in the FEE. SELLER represents and
warrants to BUYER that: (i) subject to the rights of the United States and the
matters set forth below with respect to mining related claims and properties,
SELLER owns and has the exclusive possession of the Property; (ii) SELLER has
the full right, power, and capacity to enter into this Agreement upon the terms
set forth herein; (iii) each of the unpatented lode mining claims described in
Exhibit A has been validly located, filed and recorded in the office of the
Clerk or Recorder of the county in which the claims are located in compliance
with the laws of the United States and of the state in which the claims are
located as they relate to location and recordation of such claims; (iv) to the
extent applicable, SELLER has timely complied with all of the filing provisions
of the Federal Land Policy and Management Act (43 U.S.C., Subsection 1744) as
they pertain to the claims described in Exhibit A; and (v) SELLER has timely
paid the necessary claim maintenance fees or performed assessment work upon the
claims described in Exhibit A through the assessment year ending September 1,
2011 and has recorded and filed proof thereof, all of which work, recordings and
filings have been completed in accordance with the applicable state and federal
statutes pertaining to assessment work. SELLER further warrants that all taxes
and assessments are paid and have no liens against them except as listed herein
with the exception of the special "one time" fees (approximately USD2,800.00)
levied by the State of Nevada and payable by June 1, 2011. Notwithstanding any
provision herein to the contrary, the sole and exclusive remedy for any breach
of the warranties set forth in this Paragraph 2 shall be the right to cure such
breach and then deduct the actual cost of such breach from the payments owed to
SELLER hereunder, all as set forth in Paragraph 10.B below.


3.           Term
Unless sooner terminated or extended as hereinafter provided, the term of this
Agreement shall be for a period of TWO (2) years commencing on the effective
date hereof or the, relinquishment of said Property in Exhibit A back to the
SELLER, whichever occurs first. The TWO (2) year period is hereafter called the
Term of the Agreement.

 
- 1 -

--------------------------------------------------------------------------------

 





4.           Agreement Period
A. Grant: SELLER hereby grants, demises, and furnishes the Property exclusively
unto the BUYER, its successors and assigns during the Agreement Period with the
exclusive right and privilege to explore and mine, including drilling and
sampling, develop, catalog, analyze and assess all ores, minerals and materials
of whatsoever nature or sort, evaluate the type, quality, or quantity of
minerals present, to copy, peruse, and evaluate any and all documents relating
to the Property in Exhibit A, and to use so much of the surface and underground
thereof as may be necessary, useful, or convenient to the full extent allowed by
law to enjoy all of the rights herein granted. BUYER is hereby further granted
the exclusive right to construct and use, facilities, equipment roadways, and
haulage ways, and all other required structures.
B. Permits: BUYER will have the right to begin the permitting process and obtain
all required Federal, State, or local permits for exploration, feasibility and
mining operations on the Property. Permits will be in the name of the BUYER
unless otherwise noted and agreed upon.
C. Contracts: BUYER will have the right to negotiate contracts for the mining,
processing and shipping of iron ore, iron products or other minerals from the
property. Such contracts will be effective after title is transferred to BUYER
or its assIgnee.
D. Review: Following the execution of this Agreement, BUYER will be provided
copies of all review material not previously submitted including pertinent maps,
magnetic anomaly data, claim maps, drill records, market reports, previous field
studies, and proof of ownership in the possession of SELLER. Any information
obtained as a result of this review will be maintained in confidence subject to
the terms of the Mutual Nondisclosure Agreement executed by the Parties. Unless
this Agreement is fully consummated by the payment of the full purchase price to
SELLER prior to the end of the Agreement Period, any such information held or
copied in any form and held by BUYER shall be either returned to SELLER or
destroyed at SELLER's discretion. The Parties hereto will cooperate to complete
all conditions set forth herein expeditiously.


5. Purchase Price
The purchase price for the Property shall be ELEVEN MILLION USD ($11,000,000)
which shall be paid by BUYER in accordance with the terms of this Agreement.
BUYER is purchasing the properties described herein by way of a First
Installment (Down Payment) which includes Pre-Payment and a credit to BUYER for
the amount of the Review Payment previously received and balance of down
payment, a Second Installment due within ONE (1) Year after the signing of this
Agreement and a Third (Final) Installment due within TWO (2) Years after the
singing of this Agreement. Final Payment of the Balance Due including any fees
and interest as specified herein shall fully execute the Agreement. In the event
that BUYER fails to fully execute the Agreement within the time period allowed
and agreed by both parties, all rights, titles, and Property shall transfer back
to the SELLER as provide for herein.
6.           Payments to SELLER
A. Down Payment: BUYER agrees that it initiates the purchasing of the property,
claims, mineral and materials listed in Exhibit A herein for the sum of TWO
MILLION THREE HUNDRED FIFTEEN THOUSAND SEVEN HUNDRED NINETY US DOLLARS AND
SEVENTY SIX CENTS (USD2,315,790.76). Upon the execution of this Agreement by
BUYER and SELLER, all Parties including Escrow Holder, will exercise the
provisions of SCHEDULE "1 ("Procedures to Purchase") regarding the Down Payment
and subsequent Payments. If this Agreement is terminated, BUYER shall have no
obligation to make subsequent payments, but shall not be entitled to any refund
of the previous payments.


1. Escrow Holder: The Escrow Holder shall act as an Independent Trustee with no
vested or conflicting interests. Payments and Transfer Documents shall be held
in escrow and released to either BUYER or SELLER in accordance with Schedule I
of this Agreement
2. Failure to Close: In the event that BUYER fails to close the purchase of the
Property by failing to make the specified payments to complete this Agreement
within the time and manner specified herein, SELLER shall be released from all
obligations in law or at equity to proceed further with this Agreement. The
BUYER and SELLER acknowledge that the nonrefundable Payments will be retained by
SELLER and that SELLER will have no other right, cause of action or additional
recourse against BUYER for the default in closing this transaction. All
Property, titles, rights, easements and grants shall transfer back to SELLER, as
specified in Schedule I, in good order and without liens or encumbrances.

 
- 2 -

--------------------------------------------------------------------------------

 





B. Method of Payment: All payments required to be made by BUYER to SELLER or
Escrow Holder may be made in currency, by draft, by check, electronic transfer
or other readily available funds at the option of BUYER, and said payments may
be mailed or delivered to Escrow Holder of record and certified copy of delivery
to SELLER at the address specified pursuant to Paragraph 13. All dollar amounts
referenced in this Agreement or any attachments are understood to mean United
States Dollars (USD). Upon making any payment as described above, BUYER shall be
relieved of any responsibility for distribution of such payment to SELLER or
SELLER'S successors in interest. The delivery or the deposit in the mail of any
payment hereunder on or before the due date thereof shall be deemed timely
payment hereunder. If any payment owed to SELLER by BUYER hereunder is not made
when due, BUYER shall be liable for a late fee of $2,000.00. If BUYER fails to
make payment within ten (10) days after due date, BUYER shall pay SELLER, in
each following month, a monthly payment which is equal to at least one sixth
(1/6) of the amount owed, plus a flat fee per month (to be prorated by days) up
to a maximum period of SIX (6) months after the due date (more specifically
described in Schedule I and Addendum #1).


7.           Conduct of Operations; Protection from Liens; and Indemnification
BUYER shall conduct all exploration and other operations in accordance with Good
Mining Practices and sound principles of conservation and with due regard to the
development and preservation of the Property as a mineral property. BUYER shall
at all times comply with all valid and applicable local, state and federal laws
and regulations governing its operations or applicable to the Property, whether
such laws and regulations are now in effect or become effective during the Term
of this Agreement, including but not limited to those relating to health,
safety, noise, reclamation, waste disposal, water and air quality, and the
environment. BUYER shall pay all expenses incurred by it in its operation on the
Property and shall allow no liens arising from any act of BUYER to remain upon
the interest of SELLER in and to the Property; provided, however, that if BUYER,
in good faith, disputes the validity or amount of any claim, lien or liability
asserted against it with respect to the Property, it shall not be required to
pay or discharge the same until the amount and validity thereof have been
finally determined. BUYER shall, pursuant to NRS 108.2413, obtain the release of
a mechanic's lien by posting a surety bond. Before beginning any operations on
the Property, BUYER shall carry workman's compensation insurance or general
liability coverage, naming SELLER as an additional beneficiary, to the extent
and in the amount of ONE MILLION USD ($1,000,000) or as required by the laws of
the State of Nevada.
BUYER agrees to defend, indemnify, and save SELLER harmless from any and all
actions, claims, costs, expenses, damages, fines, or liability of any kind
resulting from BUYER's acts or omissions together with any and all costs,
expenses and fees, including attorney's fees, incurred by SELLER incident
thereto regardless of whether such liability, claim, cost or expense arises
during or after the Term of this Agreement. BUYER shall not indemnify nor save
SELLER harmless from any such actions, claims or liability arising out of
SELLER'S acts or omissions or conditions of the Property caused by SELLER.


8.           Taxes
BUYER shall pay all taxes, assessments and other governmental charges imposed
upon the Property and upon any equipment and improvements placed by it thereon
for the period that this Agreement is in effect. SELLER and BUYER agree to
promptly transmit to BUYER and SELLER all notices pertaining to such taxes,
assessments and charges which the Parties may receive. If this Agreement is
terminated, such taxes shall be prorated between BUYER and SELLER for the tax
year in which such termination occurs. BUYER shall have the right to contest in
the courts or otherwise, in its own name or in the name of SELLER, the validity
or amount of any such taxes or assessments if it deems the same unlawful,
unjust, unequal or excessive, or to take such steps or proceedings as it may
deem necessary to secure a cancellation, reduction, re-adjustment or
equalization thereof before it shall be required to pay the same, but in no
event shall BUYER permit or allow title to the Property to be lost as the result
of non-payment of any taxes, assessments or other such charges


9.           Maintenance Fees and Assessment Work
BUYER agrees that, during the Term of this Agreement, commencing with the annual
assessment year beginning the 1 st day of September, 2011, and for each
subsequent assessment year in which this Agreement is active, it shall perform
annual assessment work or pay claim maintenance fees required to maintain such
claims and timely record, file and furnish to SELLER any and all affidavits,
notices of intent to hold, proof of payments, and other documents reasonably
necessary to preserve and maintain the Property at least thirty (30) days before
such payments or documents are due. At BUYER'S request, SELLER will perform or
cause to be performed the annual assessment/claim maintenance fee requirements
on each of said claims during the term of this Agreement. SELLER will be
reimbursed by BUYER upon presentation of satisfactory proof that said assessment
work has been accomplished.

 
- 3 -

--------------------------------------------------------------------------------

 





 10.           Title Matters
A. Title Documents: Upon written request of BUYER at any time during the term
hereof, SELLER shall promptly deliver to BUYER all abstracts of title (if
applicable) to and copies of all title documents affecting the Property which
SELLER may still have in its possession, together with copies of all plats and
field notes of surveys of the Property which SELLER has in its possession:
SELLER must provide documents supporting marketable title, however; BUYER
assumes responsibility for conducting its own due diligence on title and other
matters to its own satisfaction and at its own expense.
B. Title Defects, Defense and Protection: If (i) SELLER'S title to any of the
Property is defective or less than as represented in Paragraph 2, or (ii)
SELLER's title is contested or questioned by any person, entity or governmental
agency, BUYER may attempt, with all reasonable dispatch, to perfect, defend, or
initiate litigation to protect SELLER's title if SELLER does not promptly
correct defects in title upon written notice of such defects. SELLER shall
execute all documents and shall take such other actions as are reasonably
necessary to assist BUYER in its efforts to perfect, defend or protect SELLER's
title. If the title is defective or less than as represented in Paragraph 2,
then (and only then) the costs and expenses of perfecting, defending or
correcting title (including, but without being limited to, the cost of
attorney's fees and the costs of releasing or satisfying any mortgages, liens
and encumbrances) shall be• a credit against payments thereafter to be made to
SELLER under the provisions of Schedule I, unless the encumbrance or dispute
arises from BUYER's failure to perform its obligations hereunder (in which case
such costs shall be borne by BUYER). In all matters related to the SELLER's
title to the Property, BUYER shall act in good faith as a fiduciary of SELLER
and shall use its commercially reasonable best efforts to protect and preserve
SELLER's title to the Property. During the term of this Agreement, under no
circumstances shall BUYER take any action or omit to take an action if such
action or omission may result in SELLER losing title to the Property.
C. General: Nothing herein contained and no notice or action which may be taken
under this Paragraph 10 shall limit or detract from BUYER's right to terminate
this Agreement in the manner provided in Paragraph 11 (B).


11.           Termination; Removal of Property
A. Termination by SELLER: In the event of any default by BUYER in the
performance of its obligation hereunder, SELLER shall give to BUYER written
notice specifying the default. If the default is not cured within 30 days after
BUYER has received the notice, or if BUYER has not within that time begun action
to cure the default and does not thereafter diligently prosecute such action to
completion, SELLER may terminate this Agreement by delivering to BUYER written
notice of such termination, subject to BUYER's right to remove its property and
equipment from the Property, as hereinafter provided. SELLER shall have no right
to terminate this Agreement except as set forth in this Paragraph 11 (A).
B. Termination by BUYER: BUYER may at any time upon thirty (30) days advance
notice execute and deliver to SELLER or place of record, a release covering all
of the Property and thereby surrender this Agreement as to all and terminate
from and after the date of release and surrender all obligations as to the
acreage surrendered; provided, however, that such surrender and termination
shall not relieve BUYER of its obligation, if any, with respect to annual
assessment work covering unpatented mining claims as provided for in Paragraph 9
hereof.
C. Removal of Property: Upon any termination of this Agreement, BUYER shall have
a period of SIX (6) months from and after the effective date of termination in
which to remove from the Property all of its machinery, buildings, structures,
facilities, equipment and other property of every nature and description
erected, place or situated thereon, except supports placed in shafts, drifts or
openings in the Property; provided, however, that unless otherwise authorized in
writing by SELLER, no tools, machinery, facilities or improvements shall be
removed while BUYER is in any manner indebted to SELLER under any obligation
imposed by this Agreement. Any property of BUYER not so removed at the end of
said six months shall become the property of SELLER.
D. Obligations of BUYER upon Termination: If this Agreement is terminated, BUYER
shall:
i. Within 30 days of such termination, furnish to SELLER, copies of all reports,
field studies, assay results, drill records, exploration data and other
pertinent material developed in conjunction with the project not previously
provided and agrees to return all such land and technical documents that SELLER
has previously provided. Parties will treat as confidential all information
contained therein and exchanged according to the terms of the Mutual
Nondisclosure Agreement between Parties. SELLER may, at SELLER's expense, pick
up any available core from the Property; provided, however, that BUYER shall in
no event be liable to SELLER for the loss of any core from the Property; and
ii. Execute and deliver to SELLER a release and surrender of this Agreement and
all of BUYER's interests in the Property, the same to be in a recordable form;
and
iii. Surrender the Property in good order and condition and will comply with all
valid and applicable local, state or federal regulations as such relate to the
termination of operations (including but not limited to those relating to
reclamation, reconditioning or conservation of lands and waters or to air and
water quality, removal of all temporary buildings, structures, equipment, etc.),
and pay, defend, indemnify and hold SELLER harmless from any and all liability,
claims, costs and expense resulting from BUYER'S activities on the property
during the Agreement period or as a result of the termination or completion of
the project. BUYER shall comply with the provisions of the National
Environmental Policy Act (NEP A), The Federal Land Policy and Management Act
(FLPMA) and the Bureau of Land Management (BLM) and, as required, obtain a
Security/Reclamation Bond for the purpose of guaranteeing payment of costs
associated with the termination of this Agreement or the completion of the
project.

 
- 4 -

--------------------------------------------------------------------------------

 





12.           Suspension of Operations
A. Force Majeure: BUYER shall not be liable for failure to perform any of its
obligations hereunder during periods in which performance is prevented by any
cause reasonably beyond BUYER's control, which causes hereinafter are called
"force majeure". For purposes of this Agreement, the term "force majeure" shall
include acts of God, fire, flood, strikes, insurrections, sabotage, or mob
violence, unforeseeable requirements or regulations of government, unforeseeable
court orders, and other causes of a similar nature which are beyond the control
of BUYER. BUYER shall notify SELLER of the date of commencement and cause of
each period of force majeure and shall also notify SELLER of the time of removal
of such cause. The Agreement period may be extended by mutual agreement, such
agreement not to be unreasonably withheld by SELLER, but without such agreement,
a period of Force Majeure may not extend the time period to complete Final
Purchase described within this Agreement. Notwithstanding the foregoing BUYER
shall still be liable for other obligations hereunder during any period of force
majeure, including without limitation payment of the claim maintenance
obligations set forth in Paragraph 9 above.
B. Obligations during Suspension of Operations: During any suspension of
operations under A. of this Paragraph, BUYER shall:
i. Continue to pay all property and other taxes, assessments and charges payable
by BUYER described in Paragraphs 8 and 9 as and when they become payable as
therein provided;
ii. Comply with all requirements of this Agreement relative to maintaining the
status and title of the Property in good standing;
iii. Continue to maintain insurance coverage and indemnification as required
under Paragraph 7.
Notices
Any notice or communication required or permitted hereunder shall be effective
when personally delivered or shall be effective when addressed:


13.           Notices
If to SELLER:
Little Valley Group, LLC
11657 Carrington Court Sandy,
Utah 84092


If to BUYER:
Metamining Inc.
1065 E. Hillsdale Blvd., Suite 318
Foster City, CA 94404


and deposited, postage prepaid, certified or registered, in the United States
mail. Either party may, by notice to the other given as aforesaid, change its
mailing address for future notices hereunder.


14.           Memorandum
The parties to this Agreement agree to execute and record a memorandum or short
form of this Agreement in a form sufficient to constitute record notice to third
parties of the rights granted hereunder, which may be recorded with the County
Clerk or Recorder of the county or counties in which the Property are situated.


15.           Construction; No Implied Covenants
This Agreement and the rights and obligations of the parties hereunder shall be
governed by the laws of the state in which the Property are situated. Paragraph
headings herein are for convenience only and shall not be considered a part of
this Agreement nor used in its interpretation. All of the agreements and
understandings of BUYER and SELLER with reference to the Property are embodied
in this Agreement, which supersedes all prior agreements and understandings
between BUYER and SELLER with reference to the Property.


16.           Counterparts; Joinder
This Agreement may be executed by signatures and acknowledgements sent by
facsimile or other electronic means in any number of counterparts, and any party
who executes a counterpart need not execute the same counterpart as any other
party. Each of such counterparts shall be deemed to be an original, all of which
counterparts together shall constitute one and the same Agreement.

 
- 5 -

--------------------------------------------------------------------------------

 





17.           Compliance with Law
While conducting activities and operations on the Property, BUYER shall comply
with all applicable laws and regulations of all governmental authorities with
valid jurisdiction over the Property or BUYER'S activities and operations on the
Property.
While conducting activities and operations on the Property, BUYER shall comply
with all applicable laws and regulations of all governmental authorities with
valid jurisdiction over the Property or BUYER'S activities and operations on the
Property. Upon termination of this Agreement BUYER shall reclaim in accordance
with applicable state, federal or local laws and regulations all surface
disturbance on the Property resulting from BUYER'S activities hereunder.


18.           Governing Law
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Nevada. In the event of a disagreement over any of the
provisions or terms of this Agreement, all parties agree to seek binding
arbitration from a Nevada State arbitration board pursuant to the laws of the
State of Nevada.


19.           Water Rights
Should BUYER develop or produce any water or otherwise obtain any water rights
on the Property, BUYER shall upon termination of this Agreement, to the
fullest extent permitted by the water laws and regulations of the State of
Nevada, convey and transfer to SELLER all water rights that BUYER may have
acquired on the Property.
IN WITNESS WHEREOF, the SELLER and BUYER have executed this Purchase and Sale
Agreement effective as of the date first above set forth.


SELLER:                                                                                     BUYER:
Little Valley Group,
LLC                                                            Metamining, Inc.
A Utah Limited Liability Company                                          A
California Corporation


By: /s/Howard R.
Fisher                                                           By: /s/ Ling Li
Print: Howard R.
Fisher                                                             Print: Ling
Li
Its: Managing
Member                                                              Its:
President
Date: 15 April,
2011                                                                    Date:
4/14/2011

 
- 6 -

--------------------------------------------------------------------------------

 



NOTARY:
ACKNOWLEDGMENT
STATE OFNEVADA
COUNTY OF CARSON CITY
On April 15, 2011 before me, Sandra F. Mendez, personally appeared Howard R.
Fisher
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of Nevada that
the foregoing paragraph is true and correct.


WITHNESS my hand and official seal.
(Notary Seal)


ACKNOWLEDGEMENT


STATE OF CALIFORNIA
COUNTY OF San Mateo
On April 14, 2011 before me, Eric Xuming Li, Notary Public personally appeared
Ling Li who proved to me on the basis of satisfactory evidence to be the
person(s) whose name(s)
is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person( s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITHNESS my hand and official seal.
 
 
(Notary Seal)
 
 


SCHEDULE I
SCHEDULE I to Purchase and Sale Agreement between Little Valley Group, LLC (as
"SELLER") and Metamining, Inc. (as "BUYER").


PROCEDURE TO PURCHASE


1. Purchase Price: Once this Agreement is fully-signed by both parties, this
Agreement is executed and BUYER shall have the exclusive right to purchase the
Property for the amount of ELEVEN MILLION USD ($11,000,000), (herein the
"Purchase Price") unless the Agreement is terminated. Within TEN (1 0) days
after signing of this Agreement by BUYER and SELLER, BUYER shall deliver to
Escrow Holder the sum of FOUR HUNDRED SEVENTEEN THOUSAND EIGHT HUNDRED EIGHTY
USD AND FORTY FOUR CENTS ($417,880.44) (Pre-Payment) or other
valuable consideration acceptable to the SELLER for distribution to SELLER.
Within FORTY FIVE (45) days after the Escrow Holder receives the Pre-Payment,
BUYER shall deliver to Escrow Holder the sum of ONE MILLION SEVEN HUNDRED FORTY
EIGHT THOUSAND AND SEVEN HUNDRED FIFTY SEVEN US DOLLARS AND
SEVENTY CENTS USD ($1,748,757.70) (Balance of Down Payment) or other valuable
consideration acceptable to the SELLER for the account of SELLER (the Review
Payment, Pre-Payment and Balance of Down Payment are collectively referred to as
the "Down Payment" in the Agreement). SELLER will deliver to Escrow Holder, for
delivery into escrow, an executed Quit Claim Deed in a recordable form and all
other title documents, ownership rights and other documents transferring all
interest in the Property contained in Exhibit A (the "Transfer Documents") to
the account of the Company. When the down payment is fully funded, the Escrow
Holder will then disburse the remaining funds to the SELLER, file and then
deliver the Transfer Documents to the Company specified in Paragraph 3 of
Schedule I according to the procedures specified herein to initiate the Term of
this Agreement. BUYER will prepare Transfer Documents including an executed,
recordable Quit Claim Deed conveying Property back to SELLER in the event of
default on the part of BUYER for delivery to Escrow Holder. Only in the event
this Agreement is terminated, the Escrow Holder is hereby instructed to record
the Quit Claim Deed and Transfer Documents, thus conveying Property back to
SELLER. SELLER shall provide a Notice of Default pursuant to this Agreement at
least 7 days prior to the recording the reverse deeds.

 
- 7 -

--------------------------------------------------------------------------------

 





2. Payment Schedule:
The following payments shall be paid by BUYER to SELLER by the Payment Schedule:
First Installment includes three partial payments: USD2, 315,790.76
1. Review Payment: BUYER paid to SELLER and SELLER confirmed receipt of payment
of$149,152.62 on December 28,2010.
2. Pre-Payment: A' Pre-Payment of FOUR HUNDRED SEVENTEEN THOUSAND EIGHT HUNDRED
EIGHTY USD AND FORTY FOUR CENTS ($417,880.44) will be paid by BUYER to SELLER
within 10 days after signing of this Agreement;


3. Balance of Down Payment: The Balance of Down Payment of ONE MILLION SEVEN
HUNDRED FORTY EIGHT THOUSAND AND SEVEN HUNDRED FIFTY SEVEN US DOLLARS AND
SEVENTY CENTS USD ($1,748,757.70) will be paid by BUYER to SELLER within FORTY
FIVE (45) days after the Pre-payment.


Second Installment: USD 4,342,106.25


The Second Installment of FOUR MILLION THREE HUNDRED FORTY TWO THOUSAND ONE
HUNDRED SIX DOLLARS TWENTY FOUR CENTS ($4,342,106.25) is due within ONE (1) Year
after the signing of this Agreement.
If the BUYER fails to make a one-time payment for the Second Installment, BUYER
has the right to extend the payment period with a minimum payment of $731,403.68
(includes 1/6 of the Second Installment principal plus a flat fee of $7,719.30
which is to be prorated by days) per month until the Second Installment is paid
in full. The extended payment period shall not be longer than 6 months after the
due date.


Third Installment (Final): USD4,342,106.25
The Third Installment of FOUR MILLION THREE HUNDRED FORTY TWO THOUSAND ONE
HUNDRED SIX DOLLARS TWENTY FOUR CENTS ($4,342,106.25) is due within Two (2)
Years after the signing of this Agreement.
If the BUYER fails to make a one-time payment for the Third Installment, BUYER
has the right to extend the payment period with a minimum payment of $731,403.68
(includes 1/6 of the Third Installment principal plus a flat fee of $7,719.30
which is to be prorated by days) per month until the Third Installment is paid
in full. The extended payment period shall not be longer than 6 months after the
Third Installment due date.


3. Operating Company: BUYER will incorporate a private, legal entity in the
State of Nevada (The Company). At the execution of this Agreement and the
receipt by the SELLER of the total Down Payment, the Company will receive title
to the Properties described in Exhibit A. SELLER will appoint one person to
receive a board position in the Company with certain and sufficient influence in
the Company to control the transfer of the Properties described in Exhibit A and
provide for the recovery of those Properties in the event of failure to execute
or termination of this Agreement. However, this position does not have any
voting power or right in the Company except for the transfer of title of the
transferred properties. BUYER has 100% control of the development and management
of the company. Any transfer of the title of the Properties from Metamining
Nevada, Inc. must be approved by a unanimous vote and consent of all board
members as per Metamining Nevada, Inc. Corporate Resolution dated 13 April,
2011. SELLER will immediately relinquish and surrender all interest in the
Company and resign the Board position upon receipt of the Third (Final)
Installment specified in Paragraph 2 above. The structure, bylaws and operation
of the Company have been approved by SELLER and BUYER.


4. Continuation of Agreement Provisions: All provisions of the Agreement are to
remain in force during the purchase period (Term) until Final Payment (Third
Installment) of the Balance Due including any fees and interest as specified
herein which shall fully execute the Agreement.


5. Penalty: There shall be no penalty for early or prepayment of purchase price
by BUYER to SELLER and the option to accelerate the Purchase Procedures or pay
the full amount due on the Property may be exercised at any time the Agreement
is in force. BUYER shall notify SELLER no later than thirty (30) days in advance
of his intentions to accelerate payments.


6. Miscellaneous Provisions:


Definitions of Terms:
SELLER:                      Little Valley Group, LLC
BUYER:                      Metamining, Inc.

 
- 8 -

--------------------------------------------------------------------------------

 





A.           NOTICES: No notice, request, demand, instruction or other document
to be
given hereunder to any party shall be effective for any purpose unless
personally delivered to the person at the appropriate address set forth below
(in which such notice shall be deemed effective upon such delivery) delivered by
air courier next-day delivery (e.g. Federal Express), or delivered by U.S. mail,
sent by registered or certified mail, return receipt requested as follows:


If to SELLER, to:
Little Valley Group, LLC
11657 Carrington Court
Sandy, Utah 84092


If to BUYER, to:
Metamining, Inc.
1065 E. Hillsdale Blvd., Suite 318
Foster City, CA 94404


Notices delivered by air courier shall be deemed to have been given the next
business day after deposit with the courier and notices mailed shall be deemed
to have been given on the second day following deposit of same in any United
States Post Office mailbox in the state to which the notice is addressed or on
the third day following deposit in such post office box other than the state to
which the notice is addressed, postage prepaid, addressed as set forth above.


B. ESCROW AND CONVEYANCE: Escrow shall be with:


Joylyn M. Harmer
Attorney/Title Company


502 North Division Street
Street Address


Carson City
City


NV 89703
Zip Code


Joylyn M. Harmer
Escrow Officer


775-883-3200
Telephone


Escrow shall be opened as of the date upon which Escrow Holder has received a
copy of this Agreement with Purchase Procedures, accompanied by the total
undistributed sum of $500,000.00 and documents as required therein. The date all
such items have been delivered to Escrow Holder shall be referred to herein as
the "Opening of Escrow" and the date escrow actually closes and the transfer
documents are recorded shall be referred to as "Close of Escrow." Escrow Holder
is hereby authorized and instructed to act in accordance with the provisions of
Addendum #1 to this Agreement for specific instructions on the distribution of
funds to the SELLER. This Agreement, which agreement, together with Escrow
Holder's standard escrow instructions, shall constitute Escrow Holder's
instructions. As between the Parties, if there is a conflict between Escrow
Holder's standard instructions and this Agreement, this Agreement will control.


1. The Quit Claim deed referred to herein shall be standard to the industry,
comply with the laws of Nevada, and be recorded in the public records following
payment of the Down Payment to SELLER.



 
- 9 -

--------------------------------------------------------------------------------

 



2. In addition to the Quit Claim Deed, the parties hereto agree to execute any
and all closing documents reasonably requested by any party hereto, which
documents may include a copy of the payment check together with copies of the
notes if any, security instruments exchanged by the parties, a State of Nevada
"Declaration of Value" form and "Transfer of Interest" notices, shall be
sufficient documentation to advise Pershing County and the Bureau of Land
Management to transfer title to the property on its books either to the
purchaser or its assigns within ten (10) days from the transfer of funds to the
SELLER and in the event of termination of this Agreement, back to SELLER or its
assigns. After disbursement of the Third (Final) Installment, Escrow Holder is
instructed to destroy or return to BUYER, at BUYER's discretion, all documents
conveying Property back to SELLER. BUYER shall bear the cost of all fees
relating to the transfer of property including document recording fees and title
search or policy fees. BUYER shall pay transfer taxes (if any) up to
USD10,000.00 and SELLER shall bear the rest of the transfer taxes. BUYER and
SELLER shall equally bear the cost of all escrow fees.


3. Upon proof that SELLER has received the First Installment (Down Payment)
pursuant to the terms of this Agreement, Escrow Holder is hereby instructed to
release from escrow and record as instructed all Title Documents describe in
Paragraphs 1 and 2 above.


Initial for Identification





 
- 10 -

--------------------------------------------------------------------------------

 



EXHIBIT A
ADDENDUM #1
(Attached hereto)


EXHIBIT A
Exhibit A to Purchase and Sale Agreement between Little Valley Group, LLC (as
"SELLER") and Metamining, Inc. (as "BUYER") and pertaining to the following
described unpatented mining claims situated in Pershing County, State of Nevada.


Township 25 North, Range 34 East, M.D.M.


Section 6
BLM Serial Numbers
   
Iron Horse
754382
Iron Horse 1-9
754383-754391
Iron Colt
862856
Iron Colt 1-6, 10
862857-862863
Iron Horse 10, 11
862864-862865



Township 26 North, Range 34 East, M.D.M.


Section 32
     
Beacon Hill1 , 5-7, 9
862839-862843
Beacon Hill 14-21
862846-862853
Beacon Hill 12
999120
Iron Castle 8-9
862854-862855
MG-1 thru MG-4
962977-962980



SUBJECT TO:
1.           Obligations to pay annual assessments, maintenances fees, recording
fees, and other fees due under the laws of the United States and Nevada, but
which are not yet due and payable; and
2.           Rights-of-way, easements, and all other matters of record in the
office of the
Clerk or Recorder of Pershing County, Nevada; and
3.           Reservations in the United States applicable to unpatented mining
claims.


Initial for Identification

 
- 11 -

--------------------------------------------------------------------------------

 



ADDENDUM #1


Supplemental Instructions to Escrow Holder


Buena Vista Iron Ore Payment Schedule


All payments to SELLERS except for the PREP A YMENT are to be distributed
according to the following apportionment:



 
1. Little Valley Group, LLC (L VC)
77.1930%
 
2. Western Resource Group, LLC (WRG)
10.5263 %
 
3. Greater Nevada Ranches, LLC (GNR)
12.2807%



As a consequence of an additional advance payment of $57,025.00 to WRG of which
$15,680.00 was returned to Metawise leaving an actual advance of $41,345.00
which amount reduced the total due to all SELLERS, that amount will be
subtracted from WRG's portion of the PREP A YMENT and distributed to all SELLERS
in the above percentages. Review Payment and First Installment figures have been
revised to show actual amounts.
Adjusted Dollar amounts for the PREPAYMENT:



 
1. LVC
$417,880.44
 
2. WRG
$15,638.60
 
3. GNR
$66,480.96
 
Total
$500,000.00



Dollar amounts to complete the FIRST (Down payment) INSTALLMENT:



 
1. LVC
$1,748,757.70
 
2. WRG
$238,466.55
 
3. GNR
$278,211.35
 
Total
$2,265,435.60



Dollar amounts for the SECOND INSTALLMENT:



 
1.LVC
$4,342,106.24
 
2.WRG
$592,104.38
 
3. GNR
$690,789.38
 
Total
$5,625,000.00



Dollar amounts for the THIRD (Final) INSTALLMENT:



 
1.LVC
$4,342,106.24
 
2.WRG
$592,104.38
 
3. GNR
$690,789.38
 
Total
$5,625,000.00



TOTALS



 
Review Payment $250,245.40 less $15,680.00 return
$234,564.40
 
Prepayment
$500,000.00
 
First Installment
$2,265,435.60
 
Second Installment
$5,625,000.00
 
Third (Final) Installment
$5,625,000.00
 
Purchase Price
$14,250,000.00




 
- 12 -

--------------------------------------------------------------------------------

 
